United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-4074
                                    ___________

Rickey C. Brooks,                        *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the Eastern
                                         * District of Arkansas.
Larry Norris, Director, Arkansas         *
Department of Correction,                *      [UNPUBLISHED]
                                         *
             Appellee.                   *
                                    ___________

                              Submitted: June 16, 2000

                                   Filed: July 18, 2000
                                    ___________

Before WOLLMAN, Chief Judge, BEAM, and BYE, Circuit Judges.
                             ___________

PER CURIAM.

      Rickey C. Brooks petitioned for a writ a habeas corpus under 28 U.S.C. § 2254.
The district court1 found Brooks' petition was untimely filed, rejecting Brooks'
contention that his federal statute of limitations was tolled during the pendency of his


      1
       The Honorable Garnett Thomas Eisele, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations from the
Honorable Henry L. Jones, United States Magistrate Judge for the Eastern District of
Arkansas.
state post-conviction proceeding because the late filing of his state action was excused
by an ice storm that closed the state court house on the last day he could file it. After
carefully reviewing the record and the relevant law, we agree the petition was untimely
and affirm the well-reasoned decision of the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-